ORDER

PER CURIAM:
AND NOW, this 4th day of October, 2005, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issues:
1. Did the Superior Court err as a matter of law when it ignored Petitioner’s contractual right to subrogation and treated this as a case of equitable subrogation?
2. Did the Superior Court err as a matter of law when it relied on precedent under the Worker’s Compensation Act to arrive at its conclusion that Petitioner was required to pursue its subrogation rights diligently?